DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collection unit”, “conversion unit”, and “calculation unit” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2003/0233445 Levy in view of US PGPub 2011/0119370 (Huang).

Regarding Claims 1, 4, 7:
Levy teaches An estimation method, A recording medium storing a program (Fig 1, data store) and An estimation device (FIG. 6, block diagram of a server side latency estimator [0296]), including one or more computers (Fig 6, The server side latency estimator is associated 
a collection unit (logging device [0299]) configured to collect first information (ie. ping times) that has correlation with a display time of a web page from devices ([0299] client devices) transmitting data in a network ([0299] The logging device 134 preferably records a log of all the measured ping times for each client, that is, the log records time information relating to the duration between the external pinger pinging the client, and receiving the client's response.   [0300][0301] A sentry device (in communication with the logging device) determines a latest time when the client finishes receiving the main page which may be used to provide an initial estimation for the main page latency); The first information collected relates to the ping times and the time it takes for the client to finish loading a webpage, which corresponds to the display time, see specification [0016], “the display time is an elapsed time in which an instruction to display a web page is input in a user terminal and then display of the web page is completed”.
a conversion unit ([0303] round trip time estimator 129) configured to convert the first information (ie. ping times) into second information per unit time (ie. estimated RTT) including one of the devices (ie. each client) ([0299] The logging device 134 preferably records a log of all the measured ping times for each client, that is, the log records time information relating to the duration between the external pinger pinging the client, and receiving the client's response.  [0303] The server side latency estimator preferably has a round trip time estimator 129 
and a calculation unit ([0303] server side latency estimator) configured to calculate an estimated value of the display time in the unit time ([0261][0269] estimated main or web page latency) based on the second information (ie. RTT) and characteristics of the display time (ie. web page latency) with regard to the first information (ie. ping times) ([0261] shows the formula for an estimation of the main page latency.  [0269] shows the formula for an estimation of web page latency.  [0303] The server side latency estimator has a round trip time estimator 129 associated with the logging device 134 for estimating round trip times. The server side latency estimator has a data rate estimator 124 connected to the logging device).  This shows that the information collected (ie. ping times, RTT, web page latency) is utilized in determining the estimated value of the display time (loading of a webpage) which is the estimated main page/web page latency.  
Levy teaches on the collecting, converting and calculating latency estimation values per each client and an average global latency.  However, Levy is silent on converting and calculating latency estimation values per each area.  
Huang teaches, in the same field of endeavor, a measuring tool object which makes measurements and returns those results to the central controller, which may be used in determining a round trip time/latency, measuring throughput, packet loss rate, Abstract.
Huang also teaches on converting the first information (RTT) into second information per unit time (ie. minimum latency) of each area (ie. location) and calculating an estimated value of the display time in each area ([0042] When a client requests a workload item, the central controller first decides the measurement target location, and then randomly selects a CDN server 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Levy per Huang, so as to include converting the first information into second information per unit time of each area and calculating an estimated value of the display time in each area.  It would have been advantageous to include these details as discussed above, as it would allow the invention to calculate estimations of web page (display time) latency per area of building, network or other geographical locations as this would provide detail and accuracy to the estimation.

Regarding Claims 2, 5, 8:
Levy (as modified by Haung) teaches the inventions of Claims 1, 4, 7 as described.
Levy teaches wherein the first information is a throughput (ie. bandwidth) ([0371] In order to make an evaluation representative of a real client's latency it is preferable to simulate real clients with real-world web traffic characteristics (bandwidth, RTT and packet loss rate), fetching different web pages under various server loads),
the second information is a throughput per unit time (ie. bandwidth over period time)([0379] The server side latency estimator experiments were conducted at various hours of the day, over a one week span.  During the week of experiments, the clients' network characteristics, in terms of RTT, bandwidth and loss rate were measured),


Regarding Claims 3, 6, 9:
Levy (as modified by Haung) teaches the inventions of Claims 1, 4, 7 as described.
Levy teaches the first information is a resource usage rate of the network ([0380] The Table at the end of this paragraph shows the resource usage rate (CPU Usage %), requests per second),
the second information is a resource usage rate per unit time ([0379] The server side latency estimator experiments were conducted at various hours of the day, over a one week span.  During the week of experiments, the clients' network characteristics, in terms of RTT, bandwidth and loss rate were measured),
and the calculation unit is configured to calculate the estimated value based on characteristics in which the display time increases with an increase in the resource usage rate and the resource usage rate per unit time ([0380] The Table at the end of this paragraph shows that as the number in the resource usage increases, so does the Average Queuing Latency.  Both [0269] and [0329] show that both web page latency formulas include the queuing latency in the calculation.  This means, that as the resource usage increases, so does the webpage loading time (display time).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454